UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 8, 2007 (Exact name of registrant as specified in its charter) Delaware No. 0-33347 91-1957010 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Dwight D. Eisenhower Building, 2001 South Flint Road, Spokane, WA 99224 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (509) 568-7800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 8, 2007, Ambassadors Group, Inc. (the “Company”) announced that its Board of Directors authorized a $20.0 million increase in the funds which the Company may spend under the Company’s stock repurchase plan from $25.0 million to $45.0 million.Of the $45.0 million available for repurchase, the Company has expended approximately $23.5 million. Approximately $21.5 million remains available for repurchase under the stock repurchase plan. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein in its entirety. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1:Press Release, dated November 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBASSADORS GROUP, INC. Date: November 8, 2007 By: By: /s/ Chadwick J. Byrd Chadwick J. Byrd Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated November 8, 2007.
